COURT OF APPEALS OF VIRGINIA


              Present: Judges Decker, Malveaux and Senior Judge Annunziata
UNPUBLISHED




              CARLSON HOLDINGS, INC. AND
               ACE AMERICAN INS. CO. (TRAV. INDEMNITY CO.)
                                                                               MEMORANDUM OPINION*
              v.     Record No. 1398-17-4                                          PER CURIAM
                                                                                 DECEMBER 12, 2017
              SERGUT TIBEBU


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Joseph F. Giordano; Kathryn Lea Harman; Semmes, Bowen &
                               Semmes, on briefs), for appellants.

                               (Benjamin J. Trichilo; McCandlish Lillard, P.C., on brief), for
                               appellee.


                     Carlson Holdings, Inc. and Ace American Ins. Co. (Trav. Indemnity Co.) appeal a

              decision of the Workers’ Compensation Commission awarding Sergut Tibebu temporary total

              and temporary partial disability benefits. Appellants contend the Commission erred by finding

              Tibebu proved by clear and convincing evidence that she suffered from a compensable ordinary

              disease of life and that the Commission incorrectly relied on a credibility assessment of the

              deputy commissioner. We have reviewed the record and the Commission’s opinion and find that

              this appeal is without merit. Accordingly, we affirm for the reasons stated by the Commission in

              its final opinion. See Tibebu v. Carlson Holdings, Inc., JCN VA00001234845 (Aug. 4, 2017).

              We dispense with oral argument and summarily affirm because the facts and legal contentions

              are adequately presented in the materials before the Court and argument would not aid the

              decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                                        Affirmed.


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.